Citation Nr: 0842815	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-01 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for major depressive 
disorder as secondary to service-connected prostatitis with 
epididimytis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to May 1974.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied entitlement to service connection for the above 
condition.  

In a March 2008 statement, the veteran filed a claim for 
entitlement to an increased rating for his service-connected 
prostatitis with epididimytis.  This claim is referred to the 
RO for the appropriate action.


FINDING OF FACT

Major depression disorder is not etiologically related to a 
service connected disease or injury.


CONCLUSION OF LAW

Major depression disorder is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in January 2005, subsequent to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for service 
connection on a secondary basis.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by a March 2006 letter.  

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the December 2006 SSOC.  Therefore, any timing deficiency has 
been remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Analysis

The veteran contends that his current major depressive 
disorder is a result of his service-connected prostatitis 
with epididimytis.  Specifically, the veteran has stated that 
his prostatitis causes chronic pain and difficulty sleeping 
that has resulted in depression.  

The medical evidence of record establishes that the veteran 
was diagnosed with chronic prostatitis in August 1974 and was 
service-connected for the condition in an August 1975 Board 
decision.  In April 2002, he was hospitalized and found to 
have severe pancreatitis.  A year later, in May 2003, he was 
diagnosed with major depression disorder by his private 
psychiatrist and by a psychiatrist at the Salisbury VA 
Medical Center (VAMC).  At that time, the veteran reported 
that he stopped working due to his chronic pancreatitis and 
associated pain.  

The veteran applied for benefits from the Social Security 
Administration (SSA) in October 2002.  He was provided an 
examination in connection with his claim in July 2003, and 
reported that he had been depressed since he got sick with 
pancreatitis the previous year.  Similarly, during a June 
2003 examination, the veteran was found to have developed 
depression after the onset of his pancreatitis.  SSA benefits 
based on the veteran's gastrointestinal symptoms and mood 
disorder were granted in August 2005.

Upon VA examination in September 2003, the veteran stated 
that he had been depressed since he became sick the previous 
year and had stopped working.  The examiner diagnosed major 
depression and determined that it the veteran's condition was 
secondary to the veteran's nonservice-connected pancreatitis, 
not prostatitis.  The examiner noted that the veteran was 
able to work two jobs for years without significant 
impairment while experiencing prostate symptoms, and it was 
not until his pancreatitis and subsequent chronic pain that 
he experienced difficulty with interpersonal relationships 
and employment.  

In support of his claim, the veteran submitted letters from 
his private physician dated February 2004, May 2004, and May 
2006 opining that the veteran's depression was the result of 
both his pancreatitis and service-connected prostatitis.  

In February 2004, the veteran was hospitalized at the VAMC 
for treatment of his major depression.  He was noted to have 
a history of pancreatitis, prostatitis, and tested positive 
for cocaine at the time of his admission.  He was discharged 
two weeks later and was noted to have had fairly satisfactory 
progress except for his problems relating to epididimytis.  

The veteran was provided a second VA examination in December 
2004.  He reported that his depression was not due to his 
pancreatitis but was instead caused by his prostatitis and 
associated nocturia that resulted in constant fatigue.  The 
examiner reviewed the entire claims folder, including the 
letters from the veteran's private physician, and determined 
that the veteran had two ongoing chronic medical conditions 
that differed in terms of their severity and degree of 
incapacitation.  The examiner noted that pancreatitis is an 
extremely painful condition that can be life-threatening and 
had required hospitalization and treatment with narcotics.  
In contrast, the veteran's genitourinary problems did not 
appear to have had the same impact upon his psychosocial 
functioning and therefore, the veteran's impairment of 
employment and interpersonal relationships was secondary to 
his pancreatic condition and not his prostate condition.  

The veteran continued treatment at the VAMC through July 
2006.  In March 2006 he was diagnosed with a mood disorder 
with depressive features versus major depressive disorder due 
to chronic pancreatitis.  

The Board finds that the evidence of record does not 
establish that the veteran's major depression is due to his 
service-connected prostatitis with epididimytis.  Instead, 
the weight of the evidence establishes that the veteran's 
depression is a result of his nonservice-connected 
pancreatitis.

Weighing against the veteran's claim are the September 2003 
and December 2004 VA examination reports and the opinion of 
the June 2003 Social Security examiner.  The Board finds the 
opinions of the VA examiner to be particularly probative as 
they were made after complete review of the claims folders, 
including the letters from the veteran's private physician.  
In addition, prior to his claim for entitlement to service 
connection, the veteran reported that his depression began 
following his hospitalization for pancreatitis in 2002.  The 
Board finds these statements, made in connection with 
contemporaneous medical treatment, are more credible than 
those made for compensation purposes.  Furthermore, the 
veteran, as a layperson, is not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

While the veteran has submitted letters from his private 
physician in support of his claim, the Board notes that the 
veteran's doctor found that the veteran's depression was due 
to both his prostatitis and his nonservice-connected 
pancreatitis.  In addition, these opinions were rendered 
without review of any evidence in the claims folder.  The 
failure to consider this evidence is significant given the 
opinions of the June 2003 SSA examiner and the VA examiner, 
as well as the veteran's own reports of the onset of his 
symptoms following his hospitalization for pancreatitis.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993).  The failure to consider 
this evidence renders the opinion of little probative value.  
Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. 
Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993).

As the preponderance of the evidence is clearly against a 
finding that the veteran's major depression is secondary to 
his service-connected prostatitis with epididimytis, the 
benefit of the doubt doctrine is not for application, and the 
claim is denied. 

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for major depressive 
disorder as secondary to service-connected prostatitis with 
epididimytis is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


